Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  134324(33)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 134324
                                                                    COA: 275246
                                                                    Washtenaw CC: 06-000540-AR
                                                                    15th DC: DR5-04-507-SM
  OLA-TOKUMBO UNGER,

          Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  24, 2007 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2007                   _________________________________________
         p1119                                                                 Clerk